FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 23, 2022

                                      No. 04-20-00267-CV

                                      Joe Jesse PONCE III,
                                            Appellant

                                                v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding


                                         ORDER
        On May 27, 2022, appellant’s counsel, John F. Carroll, filed a “Motion to Withdraw as
Counsel for Appellant and for Extension of Time to File Motion for Rehearing.” The motion
complies with the requirements of Texas Rule of Appellate Procedure 6.5, and it has been on file
for more than ten days. See TEX. R. APP. P. 6.5(a), (b); id. R. 10.3(a). Appellee has not filed any
objection or other response to the motion. Appellant’s counsel also requested a fifteen-day
extension for appellant to file his motion for rehearing.
       After consideration, the motion to withdraw is GRANTED. We ORDER John F.
Carroll to “immediately notify [appellant], in writing, of any deadlines or settings that the
attorney knows about at the time of withdrawal but that were not previously disclosed to”
appellant and to file a copy of that notice with the clerk of this court. Id. R. 6.5(c). We also
GRANT appellant’s motion for an extension of time to file a motion for rehearing. Appellant’s
motion for rehearing is due on or before June 30, 2022.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court